UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,
                                   Plaintiﬀ,

                  – against –

BARRY C. HONIG, MICHAEL BRAUSER,                           OPINION & ORDER
JOHN STETSON, JOHN R. O’ROURKE III,
                                                              18 Civ. 8175 (ER)
ROBERT LADD, ELLIOT MAZA,
BRIAN KELLER, JOHN H. FORD,
ATG CAPITAL LLC, GRQ CONSULTANTS,
INC., HS CONTRARIAN INVESTMENTS,
LLC, GRANDER HOLDINGS, INC., and
STETSON CAPITAL INVESTMENTS INC.,
                                   Defendants.


RAMOS, D.J.:

       On May 9, 2016, Robert Ladd announced that John McAfee, a prominent ﬁgure in

the cybersecurity industry, would become the new CEO of his company, MGT Capital

Investments, Inc. In that same announcement, Robert Ladd claimed that McAfee had

sold his previous ﬁrm to Intel Corp. for nearly $8 billion. �e Securities and Exchange

Commission alleges that McAfee had not, in fact, sold his company to Intel for $8 billion,

and that Ladd’s statement amounts to securities fraud. �e SEC also alleges that Ladd

fraudulently failed to disclose the existence of a group of investors who together owned

more than ﬁve percent of his company, in violation of SEC rules. �e SEC brings these

claims under Section 10(b) of the Securities Exchange Act of 1934, 15 U.S.C. 78j, SEC

Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5, and Section 17(a)(2) of the

Securities Act of 1933, 15 U.S.C. § 77q. In addition, the SEC alleges that Ladd aided and

abetted the same group as that group defrauded investors through a “pump-and-dump”
scheme, 1 in violation of Section 15(b) of the Securities Act, 15 U.S.C. § 77t(b), and

Section 20(e) of the Securities Exchange Act, 15 U.S.C. § 77o(e).

         �e Court ﬁnds that the SEC properly alleges Ladd’s primary liability under both

the Securities Exchange Act and the Securities Act as it relates to his misstatements

concerning McAfee, and it ﬁnds that time-barred allegations may be included in the

Amended Complaint as background for the timely allegations. But it also ﬁnds that the

SEC has failed to properly allege that Ladd had a duty to disclose the beneﬁcial

ownership of a group of investors, or that the omission of the existence of the group was
material. Finally, the Court ﬁnds that the SEC properly alleged liability under the aiding

and abetting counts. Accordingly, Ladd’s motion to dismiss is GRANTED in part and

DENIED in part. His motion to strike time-barred allegations is DENIED. �e SEC is

granted leave to replead.
I.       THE ALLEGATIONS
         In this case, the SEC alleges that four individuals — Barry C. Honig, Michael

Brauser, John Stetson, and John R. O’Rourke, III — and their companies 2 acted as a

group to execute pump-and-dump schemes involving three companies: “Company A,”

“Company B,” and “Company C.” First Am. Compl. (“AC”) ¶ 1–2, Doc. 105. It alleges


1
  �e SEC describes a “pump and dump” scheme as a scheme wherein investors clandestinely purchase a
large share of a thinly traded public company at a low price, collude among themselves or with company
management to artiﬁcially “pump” the share price through heavy intra-group trading — otherwise known
as “matched trading” — or arranged transactions — including mergers — and then “dump” the now-pricey
shares on other investors. First Am. Compl. (“AC”) ¶ 48, Doc. 105. Orchestrated trades by a group of
investors can be unlawful if the group of traders collectively own more than ﬁve percent of the company
and fail to disclose that in SEC ﬁlings as mandated by Section 13 of the Exchange Act, 15 U.S.C. § 78m, or
if the investors otherwise engage in a manipulative or deceptive device or contrivance in violation of
Section 10(b) and SEC Rule 10b-5, including, inter alia, matched trading.
2
  Honig and his company, GRQ Consultants, Inc., reached a settlement with the SEC in July 2019, Docs.
151, 152, wherein he is enjoined from violating the Securities and Exchange Acts, along with related SEC
rules, and from owning, trading in, or participating in the oﬀering of any security that has a price of less
than ﬁve dollars. Settlements with Brauser, O’Rourke, Stetson, and their companies — Grander Holdings,
Inc., ATG Capital LLC, and Stetson Capital Investments Inc., respectively — are pending. Doc. 208. A
partial Final Judgment on Consent is pending with respect to HS Contrarian Investments, LLC — aﬃliated
with Stetson — as well. Doc. 208.




                                                     2
that this “Honig Group” worked directly with the management of these companies to

arrange for share-price-spiking activity, including acquisitions and hires, and that this

group would also trade amongst itself in order to create the appearance of demand in the

shares of these companies. AC ¶¶ 3, 4, 6.

         �is Opinion concerns the motion to dismiss brought by Robert Ladd, the chief

executive oﬃcer of MGT Capital Investments, Inc. — designated as “Company B” in the

Amended Complaint. 3 Doc. 146. MGT has at times owned healthcare patents, casino

gaming patents, and an online sports betting company. See Decl. of Randall R. Lee,
(“Lee Decl.”) 4 Exs. C, D, E. It currently owns bitcoin mining equipment and

infrastructure. See Lee Decl. Ex. F. Ladd has served as CEO of MGT since February

2011. AC ¶ 34.
         A. Ladd’s Experience with the Honig Group
         In its Amended Complaint, by way of background, the SEC describes Ladd’s

involvement with the Honig Group prior to the events for which the Commission seeks to

hold Ladd liable. �e SEC alleges that the Honig Group ﬁrst targeted MGT in 2012. AC

¶ 126. At that time, the group purchased $4.5 million worth of shares in the company,

and Honig included in the deal a guarantee that $300,000 of the investment would be

used to promote MGT’s stock. AC ¶ 127. Stetson, a member of the Honig Group, hired

a writer, John H. Ford, to promote the company on the website Seeking Alpha in a

November 2012 article. AC ¶ 128. Ford, whose piece predicted MGT’s price could

triple, did not disclose that he had been paid by the Honig Group, instead writing “that he




3
 �e SEC has also sued Elliot Maza, the CEO of “Company A,” and Brian Keller, the CEO of “Company
C,” in this action. �e Commission settled with both executives in March 2019. Docs. 110, 113.
4
 �e Court takes judicial notice of the existence of the SEC ﬁlings and news reports contained in the Lee
Declaration, as well as their contents, but not for the truth of the matters asserted therein. See Staehr v.
Hartford Fin. Servs. Group, Inc., 547 F.3d 406, 425 (2d Cir. 2008); Garber v. Legg Mason, Inc., 347 F.
App’x 665, 669 (2d Cir. 2009).




                                                      3
was ‘express[ing] his own opinions,’ and was not ‘receiving compensation for it (other

than from Seeking Alpha).” AC ¶ 128. 5

           Ford’s initial article did not result in the increase of the value of MGT stock that

the Honig Group sought, so they paid for him to write a second article in Seeking Alpha.

AC ¶ 129. �is time, Stetson compensated Ford by selling him some of Stetson’s own

MGT shares and warrants. AC ¶ 129. Ford wrote the article in April 2013, falsely

claiming that a patent enforcement action then-pending against MGT was on the brink of

settlement. AC ¶ 130. �is article purportedly had the desired result, and the increase in
the value of MGT shares allowed Honig to sell his shares at a proﬁt of nearly $1 million.

AC ¶ 130.

           �e Commission alleges that Ladd knew that the Honig Group was paying Ford

for the favorable articles. In particular, it alleges he knew or was reckless in not knowing

that Ford was paid in shares prior to publication of the second article. AC ¶ 129. It

alleges he knew this because Ford was listed as a selling shareholder in a November 2012

Form S-3 Registration Statement, which Ladd approved. AC ¶ 129. �e SEC also

alleges Ladd knew or was reckless in not knowing that Ford had failed to disclose his

payments because Stetson had emailed Ladd in early 2013 about Ford’s investment in

MGT and because Ford interviewed Ladd in preparation for the second article. AC ¶

131.
           B. �e Honig Group’s 2015 Acquisition of MGT Shares
           A few years later, the Honig Group again targeted MGT. According to the

Amended Complaint, in September and October of 2015, Stetson, at Honig’s direction,

negotiated directly with Ladd to purchase 2.8 million shares, as well as warrants on an

additional 5.6 million. AC ¶ 134.




5
    �e SEC sued Ford in this action and settled with him in September 2018. Doc. 28.



                                                     4
          On October 1, Ladd emailed Honig: “NYSE MKT wants to know the buyers.

$175,000 x 4 investors will be each at 4.9%. . . .” Honig responded, copying Brauser and

Stetson: “[I’ll] get back to you with names shortly[. F]or now use Barry Honig[,] Mike

Brauser[, and] OBAN.” 6 AC ¶ 135. Stetson followed up a few days later with additional

names, including the Honig Group’s companies and other investors. AC ¶ 135.

          �e deal closed in early October, raising about $700,000. AC ¶ 136. MGT ﬁled a

Form 8-K indicating that MGT had “entered into separate subscription agreements . . .

with accredited investors . . . relating to the issuance and sale of $700,000 of units . . . .”
AC ¶ 136. Although the form itself did not name any investors, an attached press release

indicated that the “investment was led by Barry Honig, a private investor and a specialist

in corporate ﬁnance.” Lee Decl. Ex. G at Ex. 99.1.

          About a month after the deal closed, Ladd sent Honig an email, in which Ladd

wrote, “In addition, your group’s 25 cent warrants could bring in an additional $1.4

million once the S-1 goes Eﬀective,” and, “As for the cap table, we have 17.2 million

common shares out-standing, including your group’s 2.8 million.” Pl.’s Mem. Ex. A

(“Nov. 2015 Email”), Doc. 156 (latter sentence quoted at AC ¶ 137) (emphasis added).

Two minutes later, Honig responded, “I am not part of a group. I invested individually.”

Seconds later, Ladd replied, “I stand corrected.”

          By January 2016, the Honig Group had acquired more than 16 percent of MGT’s

stock. AC ¶ 139. Honig ﬁled a Schedule 13G in October 2015, claiming he had a 6.59

percent beneﬁcial ownership in MGT (amended to 9.1 percent in February 2016) and that

the securities he owned “are not held for the purpose of or with the eﬀect of changing or

inﬂuencing the control of the issuer.” AC ¶ 155. MGT ﬁled a Form S-1 registration

statement with the Commission in November 2015, in which it did not disclose that the

Honig Group had a collective beneﬁcial ownership of over ﬁve percent.


6
    �e SEC alleges that OBAN is an LLC created by Stetson. AC ¶ 135.



                                                   5
           �e Commission alleges that, in January 2016, Honig directed Ladd to wire

$125,000 to a stock promoter, who, in turn, promoted the company in early February. AC

¶ 139. �e article disclosed that the author had been compensated “by a third party

(STAR Media LLC) for an investor awareness campaign regarding MGT,” but did not

disclose any direct compensation from Ladd or the Honig Group. Lee Decl. Ex. I. �e

SEC alleges that there was an intraday price increase of 60 percent and that trading

volume increased 70 times over after the publication of the article. AC ¶ 139. It alleges

that Ladd made approximately $39,000 from selling shares during this time period. AC
¶ 140.
           C. �e McAfee Announcement
           �e Commission alleges that, in the spring 2016, the Honig Group again

attempted to increase MGT’s value in order to proﬁt from the sale of its securities. It

alleges that Honig directed O’Rourke to arrange a deal between MGT and John McAfee,

the founder of the cybersecurity company McAfee Associates, which developed McAfee

Antivirus. 7 AC ¶ 142. O’Rourke introduced Ladd and McAfee in April 2016. 8 AC

¶ 142. MGT and McAfee’s company at the time, D-Vasive Inc., agreed in May to a

merger and to have McAfee be appointed the new company’s CEO. AC ¶ 143; Lee Decl.

Ex. J.

           MGT announced the deal in a press release and SEC Form 8-K, signed by Ladd

and released on May 9, 2016. 9 AC ¶ 144. �e press release falsely claimed that McAfee

had “sold his anti-virus company [McAfee Associates] to Intel for $7.6 billion.” AC

¶ 144. In fact, while it was true that McAfee Associates was sold to Intel for $7.6 billion

in 2010, McAfee had left McAfee Associates and sold all his shares in 1994, more than

7
    John McAfee is identiﬁed as a “Cybersecurity Innovator” in the Amended Complaint.
8
 During this time, on April 11, MGT ﬁled a Form 10-K with the SEC that did not identify the Honig Group
as collectively having a beneﬁcial ownership of over 5 percent.
9
 �e week before, on May 4, Brauser ﬁled a Schedule 13G with the Commission, indicating he owned 7.4
percent of MGT.



                                                    6
two decades prior. �e morning before the press release was issued, before the opening

of the market, “Honig bought and sold small quantities of [MGT] stock dozens of times.”

AC ¶ 145. After the market had opened, Honig coordinated trades with Brauser to

allegedly “paint a false picture of legitimate market interest in the stock.” AC ¶ 145.

        �e same day MGT published the 8-K and press release, StockBeast.com

published an unsigned article promoting MGT and the McAfee deal. �e article, entitled

“MGT Beastmode engaged — John McAfee driving the Bus,” indicated that the deal was

“big big big!” and reported that McAfee had “sold his startup company to Intel for $7.6
BB.” AC ¶ 146. �e article did not disclose that Ladd, through MGT, had paid

StockBeast.com to publish the article. AC ¶ 146.

        Soon after the announcement of the deal, MGT’s market capitalization had

increased nearly 12-fold and its trading volume peaked at an amount over 1500 times

what it was before the announcement. AC ¶ 147. �e SEC alleges that the four members

of the Honig Group each negotiated with Ladd to allow them to exercise their warrants

early. AC ¶ 148. Ladd, too, sold shares in the aftermath of the McAfee announcement,

making over $500,000. AC ¶ 148.

        In late May 2016, after Ladd and the members of the Honig Group had sold their

shares, MGT ﬁled a Form 10-Q that accurately stated, “[McAfee] founded McAfee

Associates in 1987, which was acquired by Intel Corporation for $7.6 billion in 2010.”

AC ¶ 149.
II.     STANDARD
        “To survive a motion to dismiss, a complaint must contain suﬃcient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim is facially plausible “when the plaintiﬀ pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). �e plaintiﬀ must allege


                                               7
suﬃcient facts to show “more than a sheer possibility that a defendant has acted

unlawfully.” Id. (citing Twombly, 550 U.S. at 557). However, this “ﬂexible ‘plausibility

standard’” is not a heightened pleading standard, In re Elevator Antitrust Litig., 502 F.3d

47, 50 n.3 (2d Cir. 2007) (citation omitted), and “a complaint . . . does not need detailed

factual allegations” to survive a motion to dismiss. Twombly, 550 U.S. at 555.

       �e question on a motion to dismiss “is not whether a plaintiﬀ will ultimately

prevail but whether the claimant is entitled to oﬀer evidence to support the claims.” Sikhs

for Justice v. Nath, 893 F. Supp. 2d 598, 615 (S.D.N.Y. 2012) (quoting Villager Pond,
Inc. v. Town of Darien, 56 F.3d 375, 378 (2d Cir. 1995)). “[T]he purpose of Federal Rule

of Civil Procedure 12(b)(6) is to test, in a streamlined fashion, the formal suﬃciency of

the plaintiﬀ’s statement of a claim for relief without resolving a contest regarding its

substantive merits” or “weigh[ing] the evidence that might be oﬀered to support it.”

Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011) (internal citations and quotation marks

omitted).

       Accordingly, when ruling on a motion to dismiss pursuant to Rule 12(b)(6), the

Court accepts all factual allegations in the complaint as true and draws all reasonable

inferences in the plaintiﬀ’s favor. Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014); see

also Twombly, 550 U.S. at 556 (“[A] well-pleaded complaint may proceed even if it

strikes a savvy judge that actual proof of those facts is improbable . . . .”). “For purposes

of this rule, the complaint is deemed to include any written instrument attached to it as an

exhibit or any statements or documents incorporated in it by reference.” Chambers v.

Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002) (internal quotation marks omitted).

       A complaint alleging securities fraud must also satisfy the heightened pleading

requirements of Federal Rule of Civil Procedure 9(b) by stating the circumstances

constituting fraud with particularity. See SEC v. Lyon, 529 F. Supp. 2d 444, 449

(S.D.N.Y. 2008). �ese requirements apply whenever a plaintiﬀ alleges fraudulent

conduct, regardless of whether fraudulent intent is an element of a claim. Rombach v.


                                              8
Chang, 355 F.3d 164, 171 (2d Cir. 2004) (“By its terms, Rule 9(b) applies to ‘all

averments of fraud.’”). Speciﬁcally, Rule 9(b) requires that a securities fraud claim based

on misstatements must identify: (1) the allegedly fraudulent statements, (2) the speaker,

(3) where and when the statements were made, and (4) why the statements were

fraudulent. See, e.g., Anschutz Corp. v. Merrill Lynch & Co., Inc., 690 F.3d 98, 108 (2d

Cir. 2012). Conditions of a person’s mind — such as malice, intent, or knowledge —

may be alleged generally. Kalnit v. Eichler, 264 F.3d 131, 138 (2d Cir. 2001) (quoting

Fed. R. Civ. P. 9(b)). �ese heightened pleading standards, when viewed together with
the more general standards applicable to Rule 12(b)(6) motions to dismiss under Twombly

and Iqbal, make clear that “plaintiﬀs must provide suﬃcient particularity in their

allegations to support a plausible inference that it is more likely than not that a securities

law violation has been committed.” In re Lululemon Sec. Litig., 14 F. Supp. 3d 553, 570

(S.D.N.Y. 2014), aﬀ’d 604 F. App’x 62 (2d Cir. 2015) (citing ECA, Local 134 IBEW Joint

Pension Trust of Chicago v. JP Morgan Chase Co., 553 F.3d 187, 196 (2d Cir. 2009)).
III.    ALLEGATIONS OF ACTIVITY PRIOR TO 2015
        �e Amended Complaint was ﬁled on March 8, 2019. Ladd therefore argues that

any references to the pump and dump scheme centered on the Seeking Alpha articles

should be stricken because those events occurred in 2012 and 2013, outside of the

applicable ﬁve-year statute of limitations. 10 See 28 U.S.C. § 2462 (setting ﬁve-year

limitations period for “any civil ﬁne, penalty, or forfeiture”). Federal Rule of Civil

Procedure 12(f) allows a district court to “strike from a pleading an insuﬃcient defense

or any redundant, immaterial, impertinent, or scandalous matter.” See also Lipsky v.

Commonwealth United Corp., 551 F.2d 887, 892 (2d Cir. 1976) (discussing the Rule).

�e Court reads Ladd’s brieﬁng as arguing that evidence of conduct prior to 2015 is


10
  �e Court reads Ladd’s motion as requesting the Court strike section C.1 of the Amended Complaint,
comprised of paragraphs 126 to 132, in which the SEC makes its allegations in reference to the 2012
Seeking Alpha articles.



                                                  9
irrelevant (i.e., “impertinent”) to proving the conduct that does fall within the limitations

period.

          “[I]t is settled that [a motion to strike] will be denied, unless it can be shown that

no evidence in support of the allegation would be admissible.” Lipsky, 551 F.2d at 893.

Furthermore, Courts are discouraged from tampering with pleadings when the decision to

strike hinges on an evidentiary question. See id. Here, the Commission argues that

evidence of Ladd’s involvement with the Honig Group in 2012 and 2013 would be

relevant (and thus admissible) to prove Ladd’s knowledge of the Group and its methods
when they allegedly targeted MGT again in 2015 and 2016. Indeed, Ladd’s past

experience with the four members of the Honig Group provides critical context to his

alleged communications and actions, potentially leading a factﬁnder to infer Ladd’s

knowledge of the Group and its aims. See SEC v. Straub, No. 11 Civ. 9645 (RJS), 2016

WL 5793398, at *20 n.7 (S.D.N.Y. Sept. 30, 2016) (“[E]vidence of conduct and acts

[outside the statue of limitations] may still be admissible at trial to prove the existence of

the scheme, its background, and the knowledge and intent of the [d]efendants.”).

          Ladd counters by citing Fantasy, Inc. v. Fogerty, 984 F.2d 1524 (9th Cir. 1993)

rev’d on other grounds 510 U.S. 517 (1994). In Fantasy, the Ninth Circuit aﬃrmed a

district court’s striking of allegations of time-barred activity from a complaint based on

Rule 12(f). In that case, the panel aﬃrmed the district court’s ﬁnding that the plaintiﬀ

had not put forward any arguments for the stricken allegations’ relevance. Id. at 1528. It

further aﬃrmed the lower court’s ruling that the allegations would lead to prejudice

against the defendant and would needlessly complicate the eventual trial. Id.

          None of those circumstances are present here. �e SEC has presented a

straightforward argument for the relevance of the allegations. As the Commission tells it,

Ladd was aware that the Honig Group had previously purchased shares in MGT, arranged

for a promoter’s help to increase price of the shares, allegedly concealed their

involvement in the purchases and promotion, and, ﬁnally sold their shares, making a


                                                10
proﬁt on the sale. �e SEC further alleges that Ladd had assisted the Seeking Alpha

writer, Ford, in his eﬀorts, and that Ladd knew that Ford failed to reveal his compensation

to his readers. Evidence supporting these allegations could go toward proving, inter alia,

Ladd’s intent, plan, knowledge, or absence of mistake in his 2015 and 2016 conduct. See

Fed. R. Evid. 404(b). Accordingly, the motion to strike is DENIED.
IV.     VIOLATIONS OF THE EXCHANGE ACT
        Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”)

prohibits using or employing, “in connection with the purchase or sale of any security . . .

any manipulative or deceptive device or contrivance,” 15 U.S.C. § 78j(b), while SEC

Rule 10b-5, promulgated thereunder, creates liability for a person who makes “any untrue

statement of a material fact or . . . omit[s] to state a material fact . . . in connection with

the purchase or sale of any security.” In re OSG Sec. Litig., 971 F. Supp. 2d 387, 397

(S.D.N.Y. 2013) (quoting 17 C.F.R. § 240.10b-5). “To establish a Rule 10b–5(b)

disclosure violation, the SEC must prove that the defendant (1) made one or more

misstatements of material fact, or omitted to state one or more material facts that the

defendants had a duty to disclose; (2) with scienter; (3) in connection with the purchase

or sale of securities.” SEC v. Thompson, 238 F. Supp. 3d 575, 591 (S.D.N.Y. 2017).

        �e SEC alleges two violations of the Exchange Act and Rule 10b-5: the false

statements contained in the McAfee announcement and the failure to disclose the Honig

Group’s total beneﬁcial ownership in a 2015 Form 10-K and a November 2015 Form S-1.
        A. �e McAfee Misrepresentation
        Ladd argues that his actions in relation to the McAfee announcement fail to state a

claim because the false statements contained therein were not suﬃciently material and

because the SEC failed to allege his scienter. �e Court disagrees with both points.
            Materiality
        “At the pleading stage, a plaintiﬀ satisﬁes the materiality requirement of

Rule 10b–5 by alleging a statement or omission that a reasonable investor would have



                                               11
considered signiﬁcant in making investment decisions.” Ganino v. Citizens Utils. Co.,

228 F.3d 154, 161 (2d Cir. 2000). A complaint may only be dismissed on materiality

grounds if the misstatements or omissions at issue are “so obviously unimportant to a

reasonable investor that reasonable minds could not diﬀer on the question of their

importance.” Id. at 162.

           With that standard in mind, Ladd’s inﬂation of McAfee’s credentials easily meets

the materiality bar. Ladd represented that the new CEO of MGT would be a man who

founded and built a company that sold for billions of dollars, suggesting that McAfee
would be able to deliver the same value to MGT shareholders. Reasonable minds could

diﬀer on the question of this statement’s importance, and therefore it would be improper

to dismiss this claim based on materiality at this stage of the litigation.

       Ladd’s primary defense, however, is that the falsity of the statement — that

McAfee did not actually sell his company to Intel for nearly $8 billion — was already

known to the market at the time of Ladd’s press release. Otherwise known as the “truth

on the market” doctrine, this defense holds that “a misrepresentation is immaterial if the

information is already known to the market because the misrepresentation cannot then

defraud the market.” Ganino, 228 F.3d at 167. Only rarely is it appropriate to dismiss a

complaint on the basis of this doctrine. See id.

       Ladd relies on the following documents suggesting that the market was already

aware of the true history of John McAfee in May 2016:
            A 1994 Form 8-K ﬁled by McAfee Associates indicating that McAfee
             resigned from the company in 1993. Lee Decl. Ex. N.
            A 1995 Form S-4 indicating the same. Lee Decl. Ex. O.
            An untitled 63-word Wall Street Journal article published in 1995 reporting
             that McAfee had resigned from McAfee Associates “to pursue other
             interests.” Lee Decl. Ex. V.
            A 2012 article titled “Four Hours with John McAfee” in the Financial Times
             Weekend Magazine reporting that McAfee had “sold his remaining shares in
             the company that bears his name” in 1994. Lee Decl. Ex. W.



                                              12
          An archived screenshot of an entry about McAfee on Wikipedia from the time
           of the McAfee announcement that indicated he had left McAfee Associates in
           1994 and had “sold his remaining stake in the company.” Lee Decl. Ex. X.

While it may be true that this information was published and available to investors at the

time of the May 2016 announcement, the Court must determine whether this information

had “a degree of intensity and credibility suﬃcient to counter-balance eﬀectively any

misleading information created by the alleged misstatements.” Ganino, 228 F.3d at 167.

       It declines to do so. Ladd unambiguously declared in a press release that McAfee

had sold his company for billions of dollars, implicitly linking that past successful

transaction with the potential future success of MGT. Ladd then ampliﬁed this false

message by paying a promoter to repeat it in a newsletter that same day. Decades-old

SEC ﬁlings, a Wikipedia page without any evidence of promotion, and two aged news

articles that focused on topics other than McAfee’s departure cannot overcome these

contemporaneous falsehoods. Indeed, in an attempt to show the innocuous nature of his

misstatement, Ladd’s own brieﬁng points to two recent articles that indicate

misinformation about John McAfee is still being reported, weakening any argument that

this particular Wikipedia entry was suﬃcient to counterbalance Ladd’s misinformation.

See Doc. 147 at 17 n.8; Lee Decl. Ex. Y (2017 Reuters article reporting on McAﬀee

Associates, “which he [McAﬀee] sold to Intel for $7.7 billion in 2010”); Lee Decl. Ex. Z

(2017 JD Journal article reporting that “McAfee had sold Intel his company in 2010 for

$7.7 billion”). If the corrective information unearthed by Ladd’s attorney was not

suﬃcient to prevent journalists in 2017 actively reporting on McAfee and his company

from believing he had sold to Intel for billions, then the Court cannot say that there is no

reasonable investor who would not have done the same. See Ganino, 228 F.3d at 168.

       �e cases cited by Ladd in which courts dismiss based on the truth-on-the-market

doctrine are not to the contrary. In Solow v. Citigroup, Inc., for example, the defendant

bank disclosed truthful information in its ﬁrst and second quarter 2008 10-Q’s, a few

months before the alleged misstatements were published in September 2008. No. 10 Civ.


                                             13
2927 (RWS), 2012 WL 1813277, at *6 (S.D.N.Y. May 18, 2012). Here, the truthful

information was much further in the past: in the case of the SEC ﬁlings and the Wall

Street Journal article, decades before, and, in the case of the Financial Times Weekend

Magazine, four years before. Similarly, in White v. H&R Block, Inc., the court found that

multiple court ﬁlings and 20 news articles reporting on the subject of the alleged

misstatement published the same year as the misstatement was suﬃcient to establish the

truth-on-the market defense — a much more “intense” counter than presented here. No.

02 Civ. 8965 (MBM), 2004 WL 1698628, at *12 (S.D.N.Y. July 28, 2004). �e other
cases Ladd cites deal with omissions (rather than the misstatement at issue here),

similarly contemporaneous coverage, or both. See Garber v. Legg Mason, Inc., 347 F.

App’x. 665, 668 (2d Cir. 2009); In re Bank of Am. Corp. Sec., Derivative and ERISA

Litig., Nos. 09 MD. 2058 (PKC), 09 Civ. 5411 (PKC), 2012 WL 1353523, at *8

(S.D.N.Y. Apr. 12, 2012).

       �e only case cited that involves reporting some amount of time removed from

the misstatement or omission at issue is In re Yukos Oil Co. Securities Litigation, No. 04

Civ. 5243 (WHP), 2006 WL 3026024 (S.D.N.Y. Oct. 25, 2006). �e corrective

information in that case, however, was more direct than the information in this case. In

Yukos, the defendant, a Russian oil company, issued a January 2003 press release stating

employees were “prohibited from engaging in political activities . . . .” Id. at *5. �e

plaintiﬀs in that case argued that this statement was materially misleading because a top

company executive, Mikhail Khodorkovsky, was in fact politically involved, as

evidenced by his participating in a “secret meeting” with Russian Federation president

Vladimir Putin and other Russian business leaders in 2000; his comments at a second

such meeting in 2002 or 2003 during which the executive criticized Putin; and then a

series of enforcement measures against Khodorkovsy and Yukos in the fall of 2003 taken

by the Russian government that caused the company’s stock to fall precipitously. Id. �e

Yukos court found that the company’s press release, even if misleading, was not material


                                            14
because “newspapers were saturated with references to” Khodorkovsy’s political leanings

in 2003 11 and because the New York Times and Financial Times had reported in 2000 on

the secret meetings at which Khodorkovsky met with Putin. 2006 WL 3026024 at *22.

“Given the detail with which these two major international newspapers reported on

Putin’s meeting with the oligarchs,” the court held, “no reasonable investor could have

been misled by Yukos’ alleged failure to disclose that Putin threatened political retaliation

if Khodorkovsky did not refrain from political activity.” Id.

           Yukos diﬀers from this case in several respects. First, the plaintiﬀs in that case
admitted that “investors were aware that Khodorkovsy was politically active.” 2006 WL

3026024 at *21. �ere is no such admission that investors were aware of the timeline of

McAfee’s departure and the sale to Intel. Second, the primary focus of each article was

either the brewing tension between Yukos and the Russian government or on the meetings

between Putin and Khodorkovsy. In the articles presented to this Court, the discussion of

McAfee’s departure from the company amounts to a single line buried within a larger

piece — hardly “intense” enough to balance the misinformation disseminated by Ladd in

a press release and article focused on McAfee and the value he would bring to MGT.

Third, the two articles discussing the 2000 meeting had been published three years before


11
     �e Yukos court cited six news articles on this point:
               Arkady Ostrovsky, Yukos Arrest Puts Pressure on Russian Oligarch: Putin’s Confrontation
                with the Country’s Business Leaders Appears to Have Entered a New Phase, Fin. Times, July
                4, 2003, at 8;
               Andrew Jack, Suitors Turn Blind Eye to Yukos Crisis: Western Oil Groups Are Undeterred by
                Probes into the Russian Giant, Fin. Times, Aug. 5, 2003, at 27;
               Andrew Jack, Oil Giant Drills Directors in Using Good Governance, Fin. Times, Mar. 24,
                2003, at 11;
               Geoﬀrey T. Smith, Khodorkovsky Raises the Stakes, Dow Jones Int’l, July 29, 2003;
               Paul Starobin, Five Years After the Great Ruble Crash, the Economy Is Booming. But How
                Much Is Russia Really Changing? Bus. Week, Aug. 4, 2003, at 16;
               Andrew Jack, Yukos Aﬀair Has Russia's Oligarchs Squirming in Their Seats, Fin. Times, Aug.
                13, 2003, at 6.
2006 WL 3026024 at *21.



                                                        15
the alleged misstatement in 2003. Here, the two SEC disclosures and the Wall Street

Journal article concerning McAfee’s 1993 departure from his company were ﬁled over

twenty years before the 2016 misstatement. Even the single Financial Times Weekend

Magazine article published more recently — in 2014 — was separated by more time from

the disclosure in question than the articles in Yukos. Accordingly, this Court need not

follow the holding of Yukos.

        In his ﬁnal argument against the materiality of the announcement, Ladd argues

that because the information was readily available for nearly 25 years, the market must
have absorbed the information and become immune to Ladd’s misstatement. In support,

he draws an analogy to Brown v. E.F. Hutton Grp., Inc., 991 F.2d 1020, 1032 (2d Cir.

1993), where the Second Circuit held, in a suit brought in by a private plaintiﬀ, “An

investor may not justiﬁably rely on misrepresentation if, through minimal diligence, the

investor should have discovered the truth.” But this argument about justiﬁed reliance is

misplaced in the Court’s analysis of materiality. Unlike private plaintiﬀs, the SEC need

not plead that any particular investor justiﬁably relied upon the information; it only need

plead the materiality of the statement within the context of the entire market. SEC v. N.

Am. Research & Dev. Corp., 424 F.2d 63, 84 (2d Cir. 1970); SEC v. Morgan Keegan &

Co., Inc., 678 F.3d 1233, 1244 (11th Cir. 2012); SEC v. Thompson, 238 F. Supp. 3d 575,

591 (S.D.N.Y. 2017). �e Court accordingly does not ﬁnd the availability of the

corrective information suﬃciently conclusive to dismiss this claim at this stage in the

litigation.
              Scienter
        Ladd next argues that the Commission does not properly allege scienter in its

Amended Complaint. “�e requisite state of mind in a Rule 10b–5 action is ‘an intent to

deceive, manipulate or defraud.’” Ganino v. Citizens Utilities Co., 228 F.3d 154, 168 (2d

Cir. 2000) (quoting Ernst & Ernst v. Hochfelder, 425 U.S. 185, 193 n. 12 (1976)). A

fraud plaintiﬀ can establish this intent “either (a) by alleging facts to show that


                                              16
defendants had both motive and opportunity to commit fraud, or (b) by alleging facts that

constitute strong circumstantial evidence of conscious misbehavior or recklessness.”

Ganino, 228 F.3d at 168. “Where the complaint alleges that defendants knew facts or had

access to non-public information contradicting their public statements, recklessness is

adequately pled for defendants who knew or should have known they were

misrepresenting material facts with respect to the corporate business.” In re Scholastic

Corp. Sec. Litig., 252 F.3d 63, 76 (2d Cir. 2001). “Alternatively, a complaint adequately

pleads a reckless omission if it alleges that defendants ‘failed to review or check
information that they had a duty to monitor, or ignored obvious signs of fraud.’” SEC v.

Egan, 994 F. Supp. 2d 558, 565 (S.D.N.Y. 2014) (quoting Novak v. Kasaks, 216 F.3d 300,

308 (2d Cir. 2000)).

       Here, the SEC has suﬃciently alleged scienter “by alleging facts that constitute

strong circumstantial evidence of conscious misbehavior or recklessness.” In particular,

the Commission alleges that Ladd had been introduced to McAfee and therefore had

access to the correct timeline of McAfee’s career. Furthermore, as Ladd concedes,

information about when McAfee left his company was readily available through any

number of public sources, further strengthening the inference that he knew or was

reckless in not knowing this information prior to releasing the announcement. Cf. In re

Marsh & Mclennan Cos., Inc. Sec. Litig., 501 F. Supp. 2d 452, 469 (S.D.N.Y. 2006)

(“[C]orporations have a duty to disclose all facts necessary to ensure the completeness

and accuracy of their public statements.”).

       Ladd argues that it is inconsistent to ﬁnd that the public information about

McAfee can be imputed to him for scienter purposes but not the market at large for

materiality purposes. Rather than being inconsistent, these ﬁndings illustrates the

diﬀerence between the standard for dismissing on materiality and on scienter. To dismiss

this claim on materiality grounds, the Court must ﬁnd that no investor could have been

fooled by Ladd’s misstatement — a ﬁnding foreclosed by the limited corrective power of


                                              17
the sources presented to the Court. See supra part IV.A.1. To dismiss this claim for

failure to plead scienter, the Court must ﬁnd — taking all facts in the Amended

Complaint as true (along with the facts of which the Court takes judicial notice) and

drawing all inferences in favor of the Commission — that Ladd did not have the

knowledge of McAfee’s history or was not reckless in not knowing. Like with

materiality, the Court cannot do so at this stage in the litigation. 12 �e motion to dismiss

as it relates to the McAfee announcement is DENIED.
         B. �e Beneﬁcial Ownership Omission
         “�e Supreme Court has instructed that ‘[s]ilence, absent a duty to disclose, is not

misleading under Rule 10b–5.’” Stratte-McClure v. Morgan Stanley, 776 F.3d 94, 100–

01 (2d Cir. 2015) (quoting Basic Inc. v. Levinson, 485 U.S. 224, 239 n.17 (1988)). Such a

duty to disclose may arise when there is a “statute or regulation requiring disclosure.”

Glazer v. Formica Corp., 964 F.2d 149, 157 (2d Cir.1992). One of those regulations is

Regulation S-K, promulgated by the SEC. See Stratte-McClure, 776 F.3d at 101–02.

When a plaintiﬀ in a securities fraud action, including the SEC, attempts to hold a

defendant liable under Rule 10b-5 for failing to make a disclosure required by a

regulation, it must plead two things: (1) that the “defendant failed to comply with [the

regulation] in a 10-Q or other ﬁling” and (2) that the “omitted information was material.”

Id. at 103.

         With this controlling law in mind, the Court turns to the Commission’s second

theory of Ladd’s liability: that he “knowingly or recklessly fail[ed] to disclose the true

extent of the stock ownership of Honig, Brauser, Stetson, O’Rourke and other aﬃliates,

and their collective control over [MGT’s] management and policies” in MGT’s 2015

12
  Ladd’s disclosure in the Form 10-Q a few weeks after the McAfee announcement — stating that
“[McAfee] founded McAfee Associates in 1987, which was acquired by Intel Corporation for $7.6 billion
in 2010” — does not undercut the SEC’s case, either; this statement has no corrective power given that it
does not acknowledge that the initial claim was false and is not at all inconsistent with the false claim that
McAfee was still leading McAfee Associates, when it was purchased by Intel in 2010.




                                                      18
Forms 10-K and S-1. AC ¶ 214. 13 �e SEC argues that this allegation is a reference to

Item 403 of Regulation S-K, which requires that a ﬁler disclose any “person” or “group”

“who is known to the registrant to be the beneﬁcial owner of more than ﬁve percent of

any class of the registrant’s voting securities.” 17 C.F.R. § 229.403(a). But the Amended

Complaint only alleges that Ladd had a duty to disclose the “true extent” of the stock

ownership of individuals; this is not the more speciﬁc duty imposed by Item 403. 14

Indeed, neither Regulation S-K nor the requirement it prescribes is ever mentioned in the

Amended Complaint. Furthermore, the SEC does not allege at any point that Ladd’s
omission in reference to the Honig Group’s ownership is material. Accordingly, Ladd’s

motion to dismiss the �ird Claim for Relief as it relates to his omissions in the 2015

Form 10-K and the November 6, 2015 Form S-1 is GRANTED. 15
                                                    ***
           Accordingly, Ladd’s motion to dismiss the �ird Claim for Relief as against him

is GRANTED in part and DENIED in part. �e Court sustains the SEC’s allegations

against Ladd as they relate to the McAfee announcement, but it dismisses without




13
     See also AC ¶ 158:
                    Similarly, Company B’s 2015 Form 10-K ﬁled with the Commission on April
               11, 2016 disclosed only Honig as a beneﬁcial owner, holding 8.6%. Notwith-
               standing that Ladd knew that Honig, Brauser, Stetson and O’Rourke were work-
               ing together as a group, he signed the 2015 Form 10-K, failing to disclose their
               group’s beneﬁcial ownership. Ladd also signed a materially misleading Novem-
               ber 6, 2015 Form S-1 registration statement, ﬁled with the Commission, for the
               8,400,000 Company B shares issued in the October 2015 Company B Financing,
               failing to disclose the group beneﬁcial ownership of GRQ, Grander, ATG and
               SCI.
14
  Although Stratte-McClure dealt speciﬁcally with Item 303 in Regulation S-K, management’s discussion
and analysis, 776 F.3d at 101–02, the Court does not ﬁnd Stratte-McClure or any other authority to suggest
that the Second Circuit’s analysis of Item 303 should not apply with equal force to Item 403, the disclosure
of beneﬁcial owners.
15
   Because the Court grants the SEC leave to replead these allegations, it does not address Ladd’s
alternative arguments — namely that the SEC has failed to plead the existence of a group as deﬁned in SEC
Rule 13-d5, promulgated under Section 13(d) of the Exchange Act, and that the SEC has failed to plead
Ladd’s knowledge thereof. For the reasons articulated in Part VI, however, it is likely that the SEC has
successfully done so. Regardless, the Court reserves decision on this point.



                                                     19
prejudice claims based on Ladd’s failures to disclose the beneﬁcial ownership of the

Honig Group in the 2015 Form 10-K and Form S-1 ﬁlings.

       In addition to his arguments against these two claims, Ladd moves to dismiss

claims related to the Seeking Alpha articles in 2012 and 2013, and those related to MGT’s

October 2015 8-K. �e SEC does not contest the motion on either of these bases, and so

the �ird Claim for Relief is dismissed as to those allegations with prejudice.
V.     VIOLATIONS OF THE SECURITIES ACT
       A suit brought under Section 17(a)(2) of the Securities Act requires proving that

the defendant “obtain[ed] money or property by means of any untrue statement of a

material fact or any omission to state a material fact necessary in order make the

statements made, in light of the circumstances under which they were made, not

misleading.” 15 U.S.C. § 77q(a)(2). Accordingly, Section 17(a)(2) is notably diﬀerent

from Section 10(b) of the Exchange Act in that Section 17(a)(2) does not require proof of

scienter — only proof of negligent conduct. See SEC v. Ginder, 752 F.3d 569, 574 (2d

Cir. 2014).

       �e SEC argues that the same allegations that support claims under Section 10(b)

with a scienter of knowledge or recklessness can also support claims under Section 17(a),

which only requires negligent conduct. See, e.g., SEC v. Wey, 246 F. Supp. 3d 894, 913

(S.D.N.Y. 2017). In response, Ladd argues that the Commission must choose one theory

— recklessness under Section 10(b) or negligence under Section 17(a). It may not have

both, Ladd argues, because “[i]ntent and negligence are regarded as mutually exclusive

grounds for liability.” Robare Group, Ltd. v. SEC, 922 F.3d 468, 479 (D.C. Cir. 2019)

(internal quotation removed).

       But Ladd has pointed to no authority binding on this Court for that proposition.

And, even if Robare were binding, it would be inapplicable to this case. In Robare, the

SEC found that respondents had acted “negligently but not intentionally or recklessly” in

regards to one violation, but then found the same conduct to be “willful” for the purposes


                                            20
of a diﬀerent violation. 922 F.3d at 479 (internal quotation removed). In that case,

“negligence” described the defendant’s requisite state of mind. Not so, here. In the

context of Section 17(a), “negligence” only refers to the conduct of the defendant, not

the defendant’s state of mind. See SEC v. Cole, No. 12 Civ. 8167 (RJS), 2015 WL

5737275, at *6 (S.D.N.Y. Sept. 19, 2015) (deﬁning negligence as “the failure to use

reasonable care, which is the degree of care that a reasonably careful person would use

under like circumstances”). Indeed, the distinguishing feature of Section 17(a) is the

absence of a requirement that the plaintiﬀ prove any state of mind; allegations under this
Section may stand alongside allegations under Section 10(b) of the Exchange Act with no

conﬂict. See, e.g., Wey, 246 F. Supp. 3d at 910, 917. 16

        �e remainder of Ladd’s arguments against supporting the negligence counts

overlap with arguments discussed in supra Parts IV.A.1 and IV.B regarding the

materiality of the statements alleged in the fraud counts; the same analysis holds.

Accordingly, Ladd’s motion to dismiss the Fourth Claim for Relief against him as it

relates to the McAfee announcement is DENIED and his motion to dismiss the Claim

against him as it relates to the 2015 10-K and S-1 ﬁlings is GRANTED, without

prejudice. As with the claims under the Securities Act, allegations regarding the 2012

and 2013 Seeking Alpha articles and the October 2015 8-K are dismissed with prejudice.
VI.     SECONDARY LIABILITY
        UNDER THE SECURITIES AND EXCHANGE ACTS
        To state a claim for aiding and abetting under Section 20(e) of the Exchange Act

and Section 15(b) of the Exchange Act, the Commission must allege that Ladd

“knowingly or recklessly provid[ed] substantial assistance to another person” in

16
   Ladd also argues that the SEC has failed to plead a speciﬁc standard of care, citing SEC v. Pocklington,
No. 18 Civ. 701 (JGB), 2018 WL 6843663 (C.D. Cal. Sept. 10, 2018). But in Pocklington, the SEC alleged
that a defendant “failed to exercise reasonable care . . . particularly in light of his background as an
accountant.” Id. at *16. �e court in that case required the SEC to plead with particularity whether it was
pleading a general standard of care or some higher standard in light of his specialized knowledge. See id.
Here, the SEC, through its pleadings, has given Ladd notice that he is alleged to have breached a general
standard of care, i.e., that of a reasonable person.



                                                    21
violations of the securities laws. 15 U.S.C. §§ 78t(e), 77o(b). For behavior occurring

prior to the passage of the Dodd-Frank Act in 2010 — which added the “or recklessly”

language to the Acts — the Second Circuit has required the SEC to plead three elements:

“(1) the existence of a securities law violation by the primary (as opposed to the aiding

and abetting) party; (2) knowledge of this violation on the part of the aider and abettor;

and (3) “substantial assistance’ by the aider and abettor in the achievement of the primary

violation.” SEC v. Apuzzo, 689 F.3d 204, 211 (2d Cir. 2012). When determining

whether an act qualiﬁes as substantial assistance, courts look to whether the defendant
“associate[d] himself with the venture,” whether he “participate[d] in it as in something

that he wishe[d] to bring about,” and whether “he [sought] by his action to make it

succeed.” Id. (quoting United States v. Peoni, 100 F.2d 401, 402 (2d Cir. 1938) (Hand,

J.)). In its analysis, the Court must view all three requirements — the primary violation,

the defendant’s knowledge of the violation, and the nature of the assistance — in context

with each other. See id. at 214. 17
         A. �e Underlying Violations
         �e SEC has alleged violations of Section 10(b) of the Exchange Act and

Section 17(a) of the Securities Act by each member of the Honig Group arising from the

pump and dump scheme as it related to MGT. Of these, Ladd has only contested whether

the Commission properly alleged the existence of a “group” under Section 13(d) of the

Exchange Act and Rule 13-d5, promulgated thereunder. If the members of the Honig

Group were a group, deﬁned as “two or more persons who agree to act together for the

purpose of acquiring, holding, voting or disposing of equity securities of an issuer,” 17

C.F.R. § 240.13d-5(b)(1), then the group would be required to ﬁle a Schedule 13G or 13D


17
  Ladd argues that the SEC has raised the bar for itself in its pleadings by only pleading that Ladd provided
“knowing” — rather than “reckless” — assistance to the Honig Group’s violations. Because the Court
ﬁnds that the SEC has properly pleaded knowing assistance, the Court does not consider the impact of the
SEC’s choice in language or how the “or recklessly” language added by Dodd-Frank may changes the
analysis of Apuzzo’s three elements.



                                                     22
with the SEC when the Honig Group acquired ﬁve percent or more of the beneﬁcial

ownership of MGT, 17 C.F.R. § 240.13d-1(b)(1). �e SEC alleges that the group never

did so and therefore violated the securities laws.

       Ladd argues that the Commission has not properly alleged the agreement that is

necessary for a group to come into existence, as deﬁned in SEC rules. See Morales v.

Quintel Entm’t, Inc., 249 F.3d 115, 123–24 (2d Cir. 2001); Corenco Corp. v. Schiavone &

Sons, Inc., 488 F.2d 207, 217 (2d Cir. 1973) (“[A]bsent an agreement between them a

‘group’ would not exists.”). But the Court ﬁnds the Commission has amply done so at
the pleading stage. �e Amended Complaint describes a deal that came together through

negotiations between Stetson and Ladd that resulted in at least four investors each

owning 4.9% of the company. Stetson pursued that deal at Honig’s direction. �e deal

eventually included each member of the Honig Group, including Honig and Stetson,

resulting in the Honig Group owning more than 16% of the company in January 2016.

�ese facts alone make it plausible that at least Honig and Stetson comprised a group that

triggered the need to ﬁle a Schedule 13G or 13D as a group.

       �is ﬁnding is buttressed by the bevy of circumstantial evidence surrounding the

Honig Group’s manipulation of MTG and its stock, including Honig and O’Rourke’s

collaboration in orchestrating the McAfee deal in March 2016, the alleged coordination

between Honig and Brauser to match trades and create the appearance of an active market

in the early morning of the day the deal was announced, and the simultaneous negotiation

between Ladd and each member of the Honig Group to allow the group to exercise their

warrants immediately after the successful stock bump from the McAfee announcement.

Placed in context with all of the pre-2015 conduct alleged as background, it is more than

plausible that the four men had agreed to work in concert on their schemes. Ladd does

not dispute whether the conduct alleged against the members of the Honig Group would

otherwise be a violation of the securities laws, and so, accordingly, the SEC has properly

alleged the ﬁrst element of aiding and abetting liability against him.


                                             23
       B. Ladd’s Knowledge of the Violations
       Ladd next argues that the Commission has failed to show his knowledge of the

underlying violations. But the Commission has successfully done so here. �e

Commission alleges as direct evidence that Ladd, in two separate emails to Honig,

acknowledges that Honig is not working alone. In his October 2015 email, Ladd wrote,

“NYSE MKT wants to know the buyers. $175,000 x 4 investors will be each at

4.9%. . . ,” and he received the names of several members of the Honig Group in a reply

from Honig. A month later, in November 2015, Ladd referred to Honig’s “group” twice

in an email discussing the deal to purchase a large number of MGT’s shares. Even

though the email chain includes an immediate and terse response from Honig that he is

investing as an individual, when accepting the allegations within the Amended Complaint

as true and drawing all inferences in favor of the SEC, the Court must decline to take

Honig’s denial at face value.

       As circumstantial evidence, the SEC alleges a long history between Ladd and the

Honig Group, during which Ladd is alleged to have knowingly participating in the

scheme to have the writer, Ford, promote MGT in Seeking Alpha without revealing his

compensation to readers. �e SEC alleges facts that suggest that Ladd knew of Ford’s

connection to the Honig Group and the falsity of Ford’s reporting. With this history

behind him, Ladd’s knowledge of the Honig Group’s continuing violations of the

securities laws because even more plausible. �is in-depth collaboration with the four

members of the Honig Group continued through the violations alleged for 2015 and 2016.

       Again, taking all facts alleged in the Amended Complaint as true and drawing all

inferences in favor of the Commission, the Court ﬁnds that the SEC has properly alleged

Ladd’s knowledge of the Honig Group’s violations.
                                          ***
       Ladd has not contested whether, if he knew about the Honig Group’s violations,

his actions amounted to “substantial assistance.” Accordingly, the Court ﬁnds that the



                                            24
